Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


 In the Interest of J.L., A.L., and J.L.,               Appeal from the 102nd District Court of
 Children                                               Bowie County, Texas (Tr. Ct. No. 18C0315-
                                                        102). Memorandum Opinion delivered by
 No. 06-19-00078-CV                                     Justice Stevens, Chief Justice Morriss and
                                                        Justice Burgess participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellants have adequately indicated their inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                       RENDERED JANUARY 10, 2020
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk